DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Status of Claim
This action is in reply to the action filed on 5 of February 2021.
Claims 1, 12, and13 have been amended.
Claims 17 and 19-20 have been cancelled.
Claims 1-16 and 18 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 112
Applicant’s cancelation of claims 17 and 19-20 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claims 17 and 19-20 under 35 U.S.C 112 is withdrawn.  

35 USC § 101
Applicants asserts that a machine learning algorithm is applied using both historical and refining contextual data reflecting user activity preferences for an area.  Thus, the abstract idea involved is integrated into a practical application and significantly more than the judicial exception is provided.  Examiner respectfully disagree.   First, the non-statutory subject matter for claims 13-15 arise from the lack of physical structure in independent claim 13 and consequently claims 14-15 inherent the issue since they depend on claim 13.  As pointed out on the Advisory Action of January 15th 2021, this can be easily overcome by adding hardware element(s) such as processor(s), server(s), network(s), etc. to the claim language.  Further, the addition to machine learning does not overcome this deficiency, since it is a software element.  Additionally, examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359. The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

35 USC § 103
Applicant asserts that nowhere does Gkiotsalitis teach utilizing a preferenced list of activities for a group at a given timestamp, or generating potential combinations of origins and destinations related to such preferences, and that Gkiotsalitis’ teachings are fundamentally different from the instant application.  Examiner respectfully disagree. Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, Gkiotsalitis Cols. 7-8 Lines 18-22, 20-26 discloses that if many collaborative individuals have similar patterns they are clustered into mobility-activity groups. Given that individuals do not ordinarily travel without a reason, each destination is assigned to an activity. For instance, one location can be the home of the individual, another location can be the 
Applicant asserts that related to dependent Claim 4, Gkiosalitis again provides for extrapolating the behavior of collaborative users to non-collaborative users for an area, but says nothing about extrapolating a transportation need estimate for one area to another area by:  - calculating adaptation factors for a further area not comprised in the predetermined area based on at least area size and population density at places of interest, - scaling the model properties used for modelling of past mobility demand for the predetermined area to the further area for forming a domain- adapted model, and - using the domain-adapted model for determining past estimated mobility demand for the further area.  Examiner respectfully disagree.  Gkiotsalitis Cols. 2, 6 Lines 31-57 teaches that the module is able to build a mobility structure that infers the temporal and spatial relationship of the database elements and a set of attributes of each element (demographic groups, activities, travel sequences) by using two sets of groups: the collaborative users of a city/area who provide user-generated information continuously and the non-collaborative users of the city/area. Based on these two set of groups the system continuously updates (calculates adaptation factors) allocation of users to continuously updated mobility-activity pattern clusters. The approach illustrated in FIG. 2 shows that local data from collaborative users is used to form the mobility-activity patterns of different clusters and extend to global (city level, for example, entire city population=collaborative+non-collaborative users)). Gkiotsalitis Col. 6 Lines 31-42, 59-67 teaches that the mobility-activity processing module populates the OD-DB by using data 

Claim Rejections 
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  

The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 13 recites “…configured to estimate a present mobility demand indicative of the number of pick-up demands at a present time stamp for each of a set of regions within the predetermined area based on modelling of past mobility demand…determining a set of activity preference scores indicative of the distribution of preferred activities at the present time stamp for each user group in a set of user groups, each region having an associated set of user groups...configured to generate a pick-up coordinate query for each of the preferred activities for 
More specifically, claims 1 and 12-13 are directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”  and “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 13 recites additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, claim 13 recites additional elements “a demand forecasting module” using “a deep learning algorithm” trained on historical and contextual data, “a user activity preference profiler module”, “a sampling module”, “a demand activity mapping module”, “a contextual map storage”, “a control unit”, and “a plurality of mobility units”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶88 “The control functionality of the present disclosure may be implemented using existing computer processors, or by a special purpose computer processor for an appropriate system, incorporated for this or another purpose, or by a hardwire system. Embodiments within the scope of the present disclosure include program products including machine-readable medium for carrying or having machine-executable instructions or data structures stored thereon. Such machine-readable media can be any available media that can be accessed by a general purpose or special purpose computer or other machine with a processor. By way of example, such machine-readable media can include RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a machine, the machine properly views the connection as a machine-readable medium. Thus, any such connection is properly termed a machine-readable medium. Combinations of the above are also included within the scope of machine-readable media. Machine-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing machines to perform a certain function or group of functions. Moreover simulations or any processing may be carried out in a cloud-based infrastructure to evaluate multiple scenarios at large-scale” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Further, claim 13 does not recite any additional elements beyond the abstract idea.
With respect to step 2B, claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when 
As a result, claims 1 and 12-13 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 1 and 12-13 do not recite any additional elements beyond the abstract idea.
Claims 2-11, 14-16 and 18 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claim 13 recites “a demand forecasting module configured to estimate a present mobility demand indicative of the number of pick-up demands at a present time stamp for each of a set of regions within the predetermined area based on modelling of past mobility demand using a deep learning algorithm trained on historical and contextual data, - a user activity preference profiler module for determining a set of activity preference scores indicative of the distribution of preferred activities at the present time stamp for each user group in a set of user groups, each region having an associated set of user groups, - a demand activity mapping module configured to generate a pick-up coordinate query for each of the preferred activities for each user group and their respective region, and to generate a drop-off coordinate query for coordinates related to the preferred activities, - a contextual map storage configured to receive the query, and based on the query, provide a list of pick-up and drop-off coordinate combinations, and - a sampling module configured to generate a number of transportation need request based on the list of possible pick-up coordinate and drop-off coordinate combinations, and the estimated number of pick-up demands, each transportation need request comprises a time stamp, a pick-up coordinate, a drop-off coordinate, a user group indication, is tagged with a pick-up venue category from a contextual map database based on the pick-up coordinate, and is tagged with a drop-off venue category from the contextual map database based on the drop-off coordinate, and - a control unit configured to:
generate a signal indicative of the transportation need requests and thereby simultaneously reflecting both historical mobility demand and expected user activity preferences, and distribute a plurality of mobility units responsive to the signal indicative of the transportation need requests, wherein the distribution of the preferred activities at the present time stamp for each user group in the set of user groups for each region having the associated set of user groups is provided to the deep learning algorithm as the contextual data for training to refine the estimated present mobility demand”. Applicant's Specification fails to specifically exclude non-statutory interpretations of these features. The broadest reasonable interpretation of the abovementioned features include software per se in view of their ordinary and customary meaning. As a result, claim 13 is rejected under 35 US.C. 101 for being directed to software per se. 
Further, claims 14-15 depend on claim 13, and do not cure the aforementioned deficiencies, and thus, claims 14-15 are reject for the reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 4-6, and 10-13 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9953539 to Gkiotsalitis et al. (hereinafter referred to as “Gkiotsalitis”) in view US 20190206009 to Gibson et al. (hereinafter referred to as “Gibson”).
(A)	As per Claims 1 and 12-13: 
Gkiotsalitis discloses the following:
- estimating a present mobility demand indicative of the estimated number of pick-up demands at a present time stamp for each of a set of regions within the predetermined area based on modelling of past estimated mobility demand using a deep learning algorithm trained on historical and contextual data; (Gkiotsalitis Cols. 4-5, 7-8 Lines 8-4, 20-50 teaches an on-demand transport (mobility demand) predication that is centered on the user experience by providing flexible routing and ad-hoc scheduling of vehicles operating at a given time of the day (time stamped) within city zones (predetermined area) of a city (region)  to supply pick-up demand based on probabilistic model (machine learning) using historical user-generated traces such as origin-destination databases (OD-DB) which is contextual data.  Given that individuals do not 

    PNG
    media_image1.png
    366
    463
    media_image1.png
    Greyscale

- determining a set of activity preference scores indicative of the distribution of preferred activities at the present time stamp for each user group in a set of user groups, each region having an associated set of user groups; (Gkiotsalitis Cols. 6-7 Lines 14-45 as schematically illustrated in FIG. 2, the mobility-activity processing module runs a database population method according to an embodiment of the invention. Mobility traces are used to generate a set of mobility-activity patterns that occur in the city (step 1). If many collaborative individuals (where collaborative individuals are the ones who share continuously their personal data records) have similar patterns (scores) they are clustered into mobility-activity groups (step 2). Examples of collaborative individuals are individuals that share their personal mobility 
- generating a query for a pick-up coordinate for each of the preferred activities, and a drop- off coordinate query for coordinates related to the preferred activities, for each user group and their respective region; (Gkiotsalitis Cols. 2-3 Lines 48-23 the system populates, modifies, and queries Origin-Destination (OD) database content of mobility traces and interfaces with applications in need of aggregated mobility/activity/demographics/travel-sequence information of the entire area (city/region), its population, and the different clusters of individuals. Note, the individuals and the population may be people, goods and/or services, and the term geographical location refers to actual geographical coordinates, coordinates of transport system (e.g., underground metro system, and bus stops).
- based on the query and a stored set of coordinates for user groups and activities, determining a list of possible pick-up coordinate and drop-off coordinate combinations; (Gkiotsalitis Col. 5 Lines 10-25 the automatic fleet dispatcher (AFD) queries the OD-DB for information along with time periods of the day and location of the city  and combines with the real-time data to produce a list of control actions (e.g., request to satisfy and route to be taken with stops and get on/get off users) for vehicles where the transportation facilities (e.g., vehicles) need to be placed at a given point in time and space in the day).
- generating a number of transportation need requests based on the list of possible pick-up coordinate and drop-off coordinate combinations, and the estimated number of pick-up demands at the present time stamp…; (Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 the 
- providing a signal indicative of the transportation need requests and thereby simultaneously reflecting both historical mobility demand and expected user activity preferences; (Gkiotsalitis Cols. 4, 5, 9, 8 Lines 7-13, 14-18, 32-39, 15-20 a preferred embodiment of the invention is used for the particular application of an on-demand/demand-responsive transportation of individuals. On-demand transport is a user-oriented form of transport characterized by flexible routing and ad-hoc scheduling of small/medium vehicles operating between pick-up and drop-off locations according to the passengers' requests.  After assigning the entire population to clusters, most likely their expected daily trips extracted from the probabilistic mobility-activity model will not match the real OD demand in the city. For this reason, a number of iterations can be performed where the mobility-activity models are updated according to Equations 1 and 2 and via this feedback loop, users are assigned iteratively to different clusters via solving the combinatorial optimization problem.  Note that the probabilistic model utilizes the historical mobility traces of each collaborative individual to derive his/her probability to travel from one location to a set of other locations (alternative destinations) at each specific time of the day.  The AFD queries, preferably simultaneously with acquiring data, the OD-DB for information 
NOTE:  The specification doesn’t expressly disclose “simultaneously reflecting…”, instead it says in [89] two or more steps may be performed concurrently or with partial concurrence.  Examiner interprets this to mean that the computer is capable of perform two or more functions concurrently which is an expected function of a computer.
- distributing a plurality of mobility units responsive to the signal indicative of the transportation need requests, -2-Attorney Docket No.: P2333US01PATENT wherein the distribution of the preferred activities at the present time stamp for each user group in the set of user groups for each region having the associated set of user groups is provided to the deep learning algorithm as the contextual data for training to refine the estimated present mobility demand; (Gkiotsalitis Cols. 4, Lines 7-41 a preferred embodiment of the invention is used for the particular application of an on-demand/demand-responsive transportation of individuals. On-demand transport is a user-oriented form of transport characterized by flexible routing and ad-hoc scheduling of small/medium vehicles operating between pick-up and drop-off locations according to the passengers' requests.  The Automated Fleet Dispatcher (AFD) balances the allocation of fleets according to user requests using the OD-DB which stores the information from the mobility-activity processing module. Through queries to the OD-DB, the AFD is able to acquire information, such as the number of passengers at a specific location (pickup or deploy location), or, for example, can predict the most appropriate location for parking in standby for a vehicle or allocate requests to specific vehicles based on the time/location of origin and destination of the requests and the expected arrival time at various intermediate locations.  1. Implementing the method illustrated in FIG. 1 that is based on the mobility-activity processing module by: Using an approximation function that learns from 
 Although Gkiotsalitis teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose the pick-up and drop-off locations for each individual user group based on each request for transportation  however Gibson teaches: 
…each transportation need request comprises at least a time stamp, a pick-up coordinate, a drop-off coordinate, a user group indication, is tagged with a pick-up venue category from a contextual map database based on the pick-up coordinate, and is tagged with a drop-off venue category from the contextual map database based on the drop-off coordinate; (Gibson ¶129-130, 133 the transportation matching system 102 can also create the user group 410 a and the user group 410 b based on the destinations indicated in transportation requests from the user client devices 408 a-408 e. In particular, the transportation matching system 102 creates the user group 410 a because the transportation requests of the users 407 a, 407 b, and 407 c indicate destinations for a transportation vehicle in a same or similar direction relative to the destinations indicated by the transportation requests of the users 407 d and 407 e. Similarly, the transportation matching system 102 creates the user group 410 b because the transportation requests of the users 407 d and 407 e indicate destinations for a transportation vehicle in a same or similar direction relative to the destinations indicated by the transportation requests of the users 407 a, 407 b, and 407 c. The transportation matching system 102 determines an estimated transit time for each of the transportation vehicles 416 a-416 c based on location data from GPS receivers of the transportation vehicles' associated provider client devices and routing information (e.g., 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis’ predicting transportation demand in a predetermined area and have the transportation matching system 102 create the user group 410 a and the user group 410 b based on the destinations indicated in transportation requests from the user client devices 408 a-408 e of Gibson as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 and determines an estimated transit time for each of the transportation vehicles 416 a-416 c based on location data from GPS receivers of the transportation vehicles' associated provider client devices and routing information (e.g., estimated time of arrival incorporating different routes, traffic, etc.) from the location data to the pickup locationas taught in Gibson ¶129-130, 133.

Gkiotsalitis teaches a transportation system (Abstract). Gibson teaches a computer-readable media (Abstract).  Gkiotsalitis Col. 9 Lines 62-67 discloses a mobility-activity processing module for populating, modifying and querying a mobility trace database content and a system which interfaces applications and the database, for example, to dispatch vehicles or change vehicles times/routes in an on-demand transportation system while Gibson [226] discloses transportation matching system 1102 may include a variety of servers, sub-systems, programs, modules, logs, and data stores. In particular embodiments, transportation matching system 1102 may include one or more of the following: a web server, action logger, API-request server, relevance-and-ranking engine, content-object classifier, notification controller, action log, third-party-content-object-exposure log, inference module, authorization/privacy server, search module, advertisement-targeting module, user-interface module, user-profile store, connection store, third-party content store, or location store and therefore perform the same functions as the modules described in claim 13.

(B)	As per Claim 4:  
Gkiotsalitis discloses the following:
calculating adaptation factors for a further area not comprised in the predetermined area based on at least area size and population density at places of interest; (Gkiotsalitis Col. 2 Lines 31-57 the invention provides a mobility-activity processing module for creating, modifying and querying mobility trace database content and a system which interfaces applications and the database. The module is able to build a mobility structure that infers the temporal and spatial relationship of the database elements and a set of attributes of each element (demographic groups, activities, travel sequences) by using two sets of groups: the collaborative users of a city/area who provide user-generated information continuously and the non-collaborative users of the city/area. Based on these two set of groups the system continuously updates (calculates adaptation factors) allocation of users to continuously updated mobility-activity pattern clusters)
scaling the model properties used for modelling of past mobility demand for the predetermined area to the further area for forming a domain-adapted model; (Gkiotsalitis Col. 6 Lines 31-42 the mobility-activity processing module populates the OD-DB by using data from collaborative users and information about city zones and city population.  The local model is then extended to a global module by allocating all non-collaborative users of the city to the clusters of the local model after solving a combinatorial optimization problem with use of constraints (e.g., zonal information, home and work location of non-collaborative users, etc.)).
using the domain-adapted model for determining past estimated mobility demand for the further area; (Gkiotsalitis Col. 6 Lines 43-58 the aggregated mobility-activity patterns are summarized for the entire city to generate the expected OD trips for the city which is compared with the real OD and the constraints/mobility patterns of the combinatorial problem are continuously updated within a learning loop every time a comparison between the expected and the real OD occurs).

(C) As per Claim 5:
Gkiotsalitis discloses the following:
wherein the modelling of past estimated mobility demand for forecasting the present mobility demand is performed based on deep learning architectures and context data;  (Gkiotsalitis Cols. 7-8 Lines 46-14 discloses machine learning based on two data sets received in order to minimize errors from the derived OD matrix and through algorithms providing improved data through each iteration). 

(D)	As per Claim 6:  
Gkiotsalitis discloses the following:
wherein modelling of past estimated mobility demand is performed based on continuously updated data received for a recent time period; (Gkiotsalitis Col. 10 Lines 15-40 the clusters being continuously updated given that the collaborative users' data is updated over time in order to define the mobility-activity model of each cluster from collaborative users' datasets). 

Claim 10:  
Gkiotsalitis discloses the following:
adapting the user group transportation acceptance score based on context data affecting transportation properties; (Gkiotsalitis Col. 6 Lines 3-15 the AFD system may modify the transportation type (public transportation fleet, public safety fleet, or a private pool of vehicles) schedule dynamically in order to accommodate new services for the different clusters generated on-demand and the frequencies of already existing services resulting in more efficient vehicle utilization).

(F)	As per Claim 11:  
Gkiotsalitis discloses the following:
calculating adaptation factors for a further user group not comprised in the set of user groups based on similarity scores between the region associated with the further user group and the region associated with a user group in the set of user groups; (Gkiotsalitis Col. 2 Lines 31-57 the invention provides a mobility-activity processing module for creating, modifying and querying mobility trace database content and a system which interfaces applications and the database. The module is able to build a mobility structure that infers the temporal and spatial relationship of the database elements and a set of attributes of each element (demographic groups, activities, travel sequences) by using two sets of groups: the collaborative users of a city/area who provide user-generated information continuously and the non-collaborative users (user group not comprised in the set of user groups) of the city/area. Based on these two set of groups the system continuously updates (calculates adaptation factors) allocation of users to continuously updated mobility-activity pattern clusters)
determining a user group activity preference and transportation preference, based on the adaptation factors; (Gkiotsalitis Cols. 6-7 Lines 14-20 teaches determining mobility-activity groups which are clustered based on similar personal data record patterns (scores) including information about city zones (regions), assigned geographical locations to home/work/leisure (activities)).
scaling the forecasted mobility demand based on the adaptation factors; (Gkiotsalitis Col. 6 Lines 31-42 the mobility-activity processing module populates the OD-DB by using data from collaborative users and information about city zones and city population.  The local model is then extended to a global module by allocating all non-collaborative users of the city to the clusters of the local model after solving a combinatorial optimization problem with use of constraints (e.g., zonal information, home and work location of non-collaborative users, etc.)).

Claims 7-9, 14-16 and 18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9953539 to Gkiotsalitis et al. (hereinafter referred to as “Gkiotsalitis”) in view US 20190206009 to Gibson et al. (hereinafter referred to as “Gibson”) and in further view of US 20180342035 to Sweeney et al. (hereinafter referred to as “Sweeney”).

(A)	As per Claim 7:  
…based on the pick-up coordinate and the drop-off coordinate; (Gkiotsalitis Col. 5 Lines 10-25 the automatic fleet dispatcher (AFD) queries the OD-DB for information along with time periods of the day and location of the city  and combines with the real-time data to produce a list of control actions (e.g., request to satisfy and route to be taken with stops and get on/get off 
travel preference attributes for the respective user group; (Gkiotsalitis Col. 2 Lines 55-67 Individual user preferences such as types of activities, sequence of trips, and etc. are store by the OD-DB and used by the interface when clustering users into similar groups).
Although Gkiotsalitis in view of Gibson teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose choosing from a plurality of transportation options however Sweeney teaches: 
for each transportation need request, providing a list of transportation options…; (Sweeney ¶10 the user can request a carpool, a standard ride-share, a high-capacity vehicle, a luxury vehicle, a professional driver, or an AV transportation).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Gibson’s predicting transportation demand in a predetermined area and allow for the user to choose the method of transportation of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Gibson and have a rider app request one of  the carpool, standard ride-share, high-capacity vehicle, luxury vehicle, etc. as taught in Sweeney ¶10.

(B)	As per Claim 8:  
Although Gkiotsalitis in view of Gibson teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a  
providing the transportation options based on traffic situation data and contextual information data regarding the predetermined area; (Sweeney ¶39 the coordination engine monitors live traffic map indicating that the pick-up location is blocked, or determine that the requesting user has progressed quickly to the pick-up location and can rendezvous with the AV at a more optimal pick-up area that requires further walking).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Gibson’s predicting transportation demand in a predetermined area and have a coordination engine monitors live traffic map indicating that the pick-up location is blocked of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Gibson and determine that the requesting user has progressed quickly to the pick-up location and can rendezvous with the AV at a more optimal pick-up area that requires further walking as taught in Sweeney ¶39.

(C)	As per Claim 9:  
…user group…; (Gkiotsalitis Cols. 6-7 Lines 14-20 teaches determining mobility-activity groups which are clustered based on similar personal data record patterns (scores) including information about city zones (regions), assigned geographical locations to home/work/leisure (activities)).
 
selecting one of the transportation options based on…transportation acceptance scores indicative of the preferred mode of transportation…wherein the transportation need requests further includes the selected transportation option; (Sweeney ¶30-31 the on-demand transport system stores a rider profile which includes his/her default selections such as ride choices/requirements which acts as a filter when selecting the optimal service from the available options like carpool, manned vehicle vs. AV, luxury, etc.).
NOTE:  Examiner notes that by having a default option, the rider has rated his/her preferred method.
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Gibson’s predicting transportation demand in a predetermined area and have the on-demand transport system store a rider profile of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Gibson and select ride choices/requirements which acts as a filter when selecting the optimal service from the available options like carpool, manned vehicle vs. AV, luxury, etc. as taught in Sweeney ¶30-31.

(D)	As per Claim 14: 
Although Gkiotsalitis in view of Gibson teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a  
wherein the signal comprising the transportation need requests are provided for further decision support tools, transportation simulation frameworks, or distributing mobility units in the form of autonomous vehicles or human assisted self-driving vehicles in the predetermined area; (Sweeney ¶39 the coordination engine monitors live traffic map indicating that the pick-up location is blocked, or determine that the requesting user has progressed quickly to the pick-up location and can rendezvous with the AV at a more optimal pick-up area that requires further walking).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Gibson’s predicting transportation demand in a predetermined area and have a coordination engine monitors live traffic map indicating that the pick-up location is blocked of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Gibson and determine that the requesting user has progressed quickly to the pick-up location and can rendezvous with the AV at a more optimal pick-up area that requires further walking as taught in Sweeney ¶39.

(E)	As per Claim 15: 
…for each of the pairs of pick-up coordinates and drop-off coordinates; (Gkiotsalitis Col. 5 Lines 10-25 the automatic fleet dispatcher (AFD) queries the OD-DB for information along with time periods of the day and location of the city  and combines with the real-time data to 
a user group behavior module configured to provide user group travel preference attribute scores indicative of a distribution of preferred modes of transportation for the user groups; (Gkiotsalitis Col. 2 Lines 55-67 Individual user preferences such as types of activities, sequence of trips, and etc. are store by the OD-DB and used by the interface when clustering users into similar groups).
…user group…; (Gkiotsalitis Cols. 6-7 Lines 14-20 teaches determining mobility-activity groups which are clustered based on similar personal data record patterns (scores) including information about city zones (regions), assigned geographical locations to home/work/leisure).
Although Gkiotsalitis in view of Gibson teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose choosing from a plurality of transportation options however Sweeney teaches: 
a travel option recommender module configured to provide a list of transportation options…; (Sweeney ¶10 the user can request a carpool, a standard ride-share, a high-capacity vehicle, a luxury vehicle, a professional driver, or an AV transportation).
a choice model module configured to select one of the listed transportation options from the travel option recommender module based on the…travel preference attribute scores for every one of the transportation need requests, wherein the transportation option is included in the transportation need request signal; (Sweeney ¶40-41 when a multi-hop trip is identified by the matching engine (choice model module) as being more cost and/or time optimal 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Gibson’s predicting transportation demand in a predetermined area and allow for the user to choose the method of transportation of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Gibson and have a rider app request one of  the carpool, standard ride-share, high-capacity vehicle, luxury vehicle, etc. as taught in Sweeney ¶10, 40-41.

(F)	As per Claims 16 and 18: 
wherein the plurality of mobility units comprise a plurality of autonomous vehicles distributed about the predetermined area…indicative of the transportation need requests to meet the transportation need requests at the present time stamp; (Gkiotsalitis Cols. 4-5, 8 Lines 28-67 teaches an on-demand transport (mobility demand) predication that is centered on the user experience by providing flexible routing and ad-hoc scheduling of vehicles operating at a given time of the day (time stamped) within city zones (predetermined area) of a city (region) where the fleet vehicles are comprised of fleet vehicles with drivers and autonomous driving fleet vehicles).
Although Gkiotsalitis in view of Gibson teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a  
…responsive to the signal…; (Sweeney ¶55-56 user requests a ride via the rider app, transmitting a transport request for on-demand transportation services to the transport system).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Gibson’s predicting transportation demand in a predetermined area and transmitting a transport request for on-demand transportation services to the transport system of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Gibson and have a rider app in the user’s device in order to transmits the user’s ride request to the provider as taught in Sweeney ¶55-56.

Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9953539 to Gkiotsalitis et al. (hereinafter referred to as “Gkiotsalitis”) in view US 20190206009 to Gibson et al. (hereinafter referred to as “Gibson”) and in further view of US 20190004875 to Ofer et al. (hereinafter referred to as “Ofer”).

(A)	As per Claim 2:
selecting the estimated number of transportation need requests from the list of possible pick-up coordinate and drop-off coordinate combinations based on...the estimated number of pick-up coordinate and drop-off coordinate combinations from the list;  (Gkiotsalitis Cols. 4-5, 8, 9 Lines 28-4, 15-36, 60-65 the AFD uses OD-DB to dispatch demand-responsive fleet  public transport fleet, public safety fleet, private fleet that offers mobility 
Although Gkiotsalitis in view of Gibson teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose randomly selecting candidate trajectories and Ofer teaches: 
…randomly-23-Attorney Docket No.: P2333US01PATENT selecting…; (Ofer ¶31 the candidate trajectory generator initiates the formation of candidate trajectories over the nodes by selecting a random node as a starting point for one such candidate trajectory, generating the candidate trajectory, then selecting another random node as a starting point for the next candidate trajectory, and so on).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Gibson’s predicting transportation demand in a predetermined area and selecting random nodes as a starting point of Ofer as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Gibson and generate the candidate trajectory, then selecting another random node as a starting point for the next candidate trajectory as taught in Ofer ¶31.
Claim 3:
selecting the estimated number of transportation need requests from the list of possible pick-up coordinate and drop-off coordinate combinations based on…the estimated number of pick-up coordinate and drop-off coordinate combinations from the list; (Gkiotsalitis Cols. 4-5, 8, 9 Lines 28-4, 15-36, 60-65 the AFD uses OD-DB to dispatch demand-responsive fleet  public transport fleet, public safety fleet, private fleet that offers mobility services based on demand generated from data acquired from collaborative users which are clustered into groups of interest including the probability to travel from one location to a set of other locations at each specific time of the day where each destination is assigned to an activity (venue category), so one location can be the home of the individual, another location can be the working place of the individual, whereas other locations can be locations of recurrent activities (e.g., classes or events) or non-recurrent ones (e.g., leisure trips) ).
Although Gkiotsalitis in view of Gibson teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose frequency of events selected based on weighted sampling of  attributes and Ofer teaches: 
… weighted sampling …; (Ofer ¶31Starting nodes can be randomly selected according to the frequency of the events in the raw data, or a weighted sampling of the discrete attributes).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Gibson’s predicting transportation demand in a predetermined area and have weighted sampling of starting nodes based on attributes of Ofer as both are analogous art which teach solutions to predict transportation needs within an area as taught 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20200005206 A1
SYSTEMS AND METHODS FOR QUEUEING IN DYNAMIC TRANSPORTATION NETWORKS
van Ryzin; Garrett et al.
US 20190312778 A1
GLOBAL DEVICE MANAGEMENT ARCHITECTURE FOR IoT DEVICES WITH REGIONAL AUTONOMY
NETANEL; Eran et al.
US 9953539 B1
Method and system for providing demand-responsive dispatching of a fleet of transportation vehicles, and a mobility-activity processing module for providing a mobility trace database
Gkiotsalitis; Konstantinos et al.
US 20180342035 A1
COORDINATING ON-DEMAND TRANSPORTATION WITH AUTONOMOUS VEHICLES
Sweeney; Matthew et al.
US 20190196503 A1
Autonomous-Vehicle Dispatch Based on Fleet-Level Target Objectives
Abari; Farzad Cyrus Foroughi et al.
US 20200082315 A1
EFFICIENCY OF A TRANSPORTATION MATCHING SYSTEM USING GEOCODED PROVIDER MODELS
Crapis; Davide et al.
US 20190004875 A1
Artificial Creation Of Dominant Sequences That Are Representative Of Logged Events
OFER; Roy Ben et al.
US 20180033058 A1
METHODS AND SYSTEMS FOR AUTOMATICALLY CREATING AND SUGGESTING COMPATIBLE RIDE-SHARING GROUPS
Mukherjee; Koyel et al.
US 20190213513 A1
RIDE SHARING OPTIONS FOR GROUPS
Seacat DeLuca; Lisa et al.
US 20160353249 A1
DYNAMIC FLOW AND DISTRIBUTION OPTIMIZATION
Khatam; Bahman et al.

METHOD AND SYSTEM FOR ANTICIPATORY DEPLOYMENT OF AUTONOMOUSLY CONTROLLED VEHICLES
Laetz; Kurt R.
US 20170032248 A1
Activity Detection Based On Activity Models
Dotan-Cohen; Dikla et al.
US 20180315139 A1
DYNAMIC SUPPORT INFORMATION BASED ON CONTEXTUAL INFORMATION
O'Herlihy; Michael et al.
US 20180164959 A1
PERSONALIZED ADAPTIVE TASK FRAMEWORK FOR USER LIFE EVENTS
Gupta; Rahul et al.
US 20160246792 A1
APPARATUS, SYSTEMS AND METHODS FOR CONTENT PLAYLIST BASED ON USER LOCATION
Anguiano; Jason
US 20190050758 A1
SYSTEM AND METHOD FOR GROUPING PASSENGERS TOGETHER IN AN AUTOMATED COLLECTIVE FORM OF TRANSPORT
KYLLMANN; Alexander Leopold et al.
US 20180156621 A1
INFORMATION PROVIDING DEVICE AND INFORMATION PROVIDING METHOD
SUZUKI; Keiko et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        2/26/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623